 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11     DAVID VAN CAMP,                                     Case No. 1:20-cv-01080-NONE-EPG

12                     Plaintiff,
                                                           ORDER RE: STIPULATION FOR
13             v.                                          DISMISSAL OF DEFENDANT EXPERIAN
                                                           INFORMATION SOLUTIONS, INC. WITH
14     NAVIENT SOLUTIONS, et al.,                          PREJUDICE

15                     Defendants.
                                                           (ECF No. 28)
16

17          Plaintiff David Van Camp and Defendant Experian Information Solutions, Inc. have filed

18    a stipulation to dismiss all claims against Defendant Experian Information Solutions, Inc. with

19    prejudice. (ECF No. 28.) Pursuant to the stipulation, the case against Defendant Experian

20    Information Solutions, Inc. has ended and the case is dismissed with prejudice as to this

21    defendant. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

22    Cir. 1997). Further, all other defendants in this case have previously been dismissed. (ECF

23    Nos. 14-15, 23-24, 26.) Accordingly, the Clerk of the Court is respectfully directed to assign a

24     district judge to this case for the purpose of closing the case and then to close this case.
     IT IS SO ORDERED.
25

26      Dated:      April 28, 2021                               /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
